Exhibit 99.2 FCID HOLDINGS, INC. CONSOLIDATED FINANCIAL STATEMENTS December 31, 2008 and 2009, & September 30, 2010 (Unaudited) FCID HOLDINGS, INC. Consolidated Financial Statements TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F - 1 CONSOLIDATED FINANCIAL STATEMENTS Consolidated balance sheets F - 2 Consolidated statements of operations F - 3 Consolidated statements of stockholders’ equity F - 4 Consolidated statements of cash flows F - 5 Notes to consolidated financial statements F - 7 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors FCID Holdings, Inc. Melbourne, Florida I have audited the accompanying consolidated balance sheets of FCID Holdings, Inc. as of December 31, 2008 and 2009, and the related consolidated statements of operations, stockholders’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the consolidated financial statements referred to above present fairly, in all materialrespects, the consolidated financial position of FCID Holdings, Inc. as of December 31, 2008 and 2009, and the consolidated results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. Aurora, Colorado Ronald R. Chadwick, P.C. December 15, 2010 RONALD R. CHADWICK, P.C. F - 1 FCID HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS Sept. 30, 2010 Dec. 31, 2008 Dec. 31, 2009 (Unaudited) ASSETS Current assets Cash $ $ $ Accounts receivable - - Prepaid expenses Total current assets Fixed assets - net Deposits Total Assets $ $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ $ Property taxes payable - - Tenant deposits Other liabilities Total current liabilties Notes payable Total Liabilities Stockholders' Equity Common stock, no par value; 100,000,000 shares authorized; 12,000,000 shares issued and outstanding Additional paid in capital ) ) ) Retained earnings Total Stockholders' Equity ) ) ) Total Liabilities and Stockholders' Equity $ $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 2 FCID HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Nine Months Nine Months Ended Ended Year Ended Year Ended Sept. 30, 2009 Sept. 30, 2010 Dec. 31, 2008 Dec. 31, 2009 (Unaudited) (Unaudited) Rent revenue $ Other revenue Operating expenses: Depreciation General and administrative Loss on investment - - - Gain (loss) from operations ) Other income (expense): Interest revenue 93 Interest expense ) Income (loss) before provision for income taxes ) Provision for income tax - Net income (loss) before extraordinary item ) Extraordinary item - hurricane insurance revenue - - - Net income (loss) $ ) $ $ $ Net income (loss) per share (before extraordinary item) $ ) $ $ $ (extraordinary item) - - - Net income (loss) per share (Basic and fully diluted) $ ) $ $ $ Weighted average number of common shares outstanding The accompanying notes are an integral part of the consolidated financial statements. F - 3 FCID HOLDINGS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Common Stock Stock- Amount Paid in Retained holders' Shares No Par Capital Earnings Equity Balances at December 31, 2007 $ $ ) $ $ Contributions (distributions) - net ) ) Net income (loss) for the year ) ) Balances at December 31, 2008 $ $ ) $ $ ) Contributions (distributions) - net ) ) Net income (loss) for the year Balances at December 31, 2009 $ $ ) $ $ ) Contributions (distributions) - net ) ) Net income (loss) for the period Balances at September 30, 2010 - Unaudited $ $ ) $ $ ) The accompanying notes are an integral part of the consolidated financial statements. F - 4 FCID HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Nine Months Ended Ended Year Ended Year Ended Sept. 30, 2009 Sept. 30, 2010 Dec. 31, 2008 Dec. 31, 2009 (Unaudited) (Unaudited) Cash Flows From Operating Activities: Net income (loss) $ ) $ $ $ Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Depreciation Accounts receivable - - - ) Prepaid expenses ) ) Other assets - - Accounts payable ) ) ) Tenant deposits ) - Other liabilities ) ) ) Loss on investment - - - Net cash provided by (used for) operating activities ) Cash Flows From Investing Activities: Capital withdrawals - - - Fixed asset purchases ) ) ) - Net cash provided by (used for) investing activities ) ) - (Continued On Following Page) F - 5 FCID HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued From Previous Page) Nine Months Nine Months Ended Ended Year Ended Year Ended Sept. 30, 2009 Sept. 30, 2010 Dec. 31, 2008 Dec. 31, 2009 (Unaudited) (Unaudited) Cash Flows From Financing Activities: Note payable - payments - - - ) Contributions - net - - - Distributions - net ) ) - ) Net cash provided by (used for) financing activities ) ) ) Net Increase (Decrease) In Cash ) ) Cash At The Beginning Of The Period Cash At The End Of The Period $ Schedule Of Non-Cash Investing And Financing Activities None Supplemental Disclosure: Cash paid for interest $ Cash paid for income taxes $
